Exhibit 10.23.5


EXECUTION VERSION


AMENDED AND RESTATED GUARANTY
THIS AMENDED AND RESTATED GUARANTY, dated as of February 21, 2017 (as amended,
restated, supplemented, or otherwise modified from time to time, this
“Guaranty”), is made by Walter Investment Management Corp., a Maryland
corporation (the “Guarantor”), in favor of Credit Suisse First Boston Mortgage
Capital LLC (the “Administrative Agent”) for the benefit of Buyers.
RECITALS
Guarantor previously delivered that certain Guaranty, dated as of February 23,
2016 (as amended, restated, supplemented or otherwise modified from time to
time, the “Existing Guaranty”) in favor of Administrative Agent, as buyer;
The Guarantor and the Administrative Agent have agreed that the Existing
Guaranty be amended and restated in its entirety on the terms and subject to the
conditions set forth herein;
Pursuant to the Amended and Restated Master Repurchase Agreement, dated as of
February 21, 2017 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Repurchase Agreement”), among Reverse Mortgage
Solutions, Inc. (the “Seller”), RMS REO CS, LLC (the “REO Subsidiary”, and
together with Seller, each a “Seller Party” and collectively, the “Seller
Parties”) Credit Suisse AG, a company incorporated in Switzerland, acting
through its Cayman Islands Branch (“CS Cayman” and a “Buyer”), Alpine
Securitization LTD (“Alpine” and a “Buyer”) and the Administrative Agent on
behalf of Buyers and Repledgees, the Administrative Agent on behalf of certain
Buyers has agreed from time to time to enter into transactions in which the
Seller Parties agree to transfer to Administrative Agent on behalf of Buyers
certain Purchased Assets against the transfer of funds by Administrative Agent,
with a simultaneous agreement by Administrative Agent to transfer to the
applicable Seller Party such Purchased Assets at a date certain or on demand,
against the transfer of funds by such Seller Party. Each such transaction shall
be referred to herein as a “Transaction”. It is a condition precedent to the
obligation of the Administrative Agent on behalf of Buyers to enter into future
Transactions under the Repurchase Agreement that the Guarantor shall have
executed and delivered this Guaranty to the Administrative Agent for the benefit
of Buyers.
NOW, THEREFORE, in consideration of the foregoing premises, to induce the
Administrative Agent and Buyers to enter into the Repurchase Agreement and to
enter into Transactions thereunder, the Guarantor hereby agrees with the
Administrative Agent and Buyers, as follows:
1.Defined Terms.
(a)    Unless otherwise defined herein, terms which are defined in the
Repurchase Agreement and used herein are so used as so defined.
(b)    For purposes of this Guaranty, “Obligations” shall mean all obligations
and liabilities of the Seller Parties to the Administrative Agent and Buyers,
whether direct or indirect,


LEGAL02/36936773v5

--------------------------------------------------------------------------------




absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, or out of or in connection with the Repurchase
Agreement and any other Program Agreements and any other document made,
delivered or given in connection therewith or herewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent and Buyers that are required to be paid by a party
to the Transaction pursuant to the terms of the Program Agreements and costs of
enforcement of this Guaranty) or otherwise.
2.    Guaranty.
(a)    The Guarantor hereby unconditionally and irrevocably guarantees to the
Administrative Agent for the benefit of Buyers the prompt and complete payment
and performance by the Seller Parties when due (whether at the stated maturity,
by acceleration or otherwise) of the Obligations.
(b)    The Guarantor further agrees to pay any and all expenses (including,
without limitation, all fees and disbursements of counsel) which may be paid or
incurred by the Administrative Agent or Buyers in enforcing, or obtaining advice
of counsel in respect of, any rights with respect to, or collecting, any or all
of the Obligations and/or enforcing any rights with respect to, or collecting
against, the Guarantor under this Guaranty. This Guaranty shall remain in full
force and effect until the later of (i) the termination of the Repurchase
Agreement or (ii) the Obligations are paid in full, notwithstanding that from
time to time prior thereto the Seller Parties may be free from any Obligations.
(c)    No payment or payments made by the Seller Parties or any other Person or
received or collected by the Administrative Agent from the Seller Parties or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application, at any time or from time to time, in reduction of
or in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of the Guarantor hereunder which shall,
notwithstanding any such payment or payments, remain liable for the amount of
the Obligations until the Obligations are paid in full.
(d)     Guarantor agrees that whenever, at any time, or from time to time, the
Guarantor shall make any payment to the Administrative Agent for the benefit of
Buyers on account of the Guarantor’s liability hereunder, the Guarantor will
notify the Administrative Agent in writing that such payment is made under this
Guaranty for such purpose.
3.    Right of Set-off. The Buyers are hereby irrevocably authorized at any time
and from time to time without notice to the Guarantor, any such notice being
hereby waived by the Guarantor, to set off and appropriate and apply any and all
monies and other property of the Guarantor, deposits (general or special, time
or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Buyers or any affiliate thereof to or for the credit or the account
of the Guarantor, or any part thereof in such amounts as the Buyers may elect,
on account of the Obligations and liabilities of the Guarantor


- 2 -
LEGAL02/36936773v5

--------------------------------------------------------------------------------




hereunder and claims of every nature and description of the Buyers against the
Guarantor, in any currency, whether arising hereunder, under the Repurchase
Agreement or otherwise, as the Buyers may elect, whether or not the
Administrative Agent has made any demand for payment and although such
Obligations and liabilities and claims may be contingent or unmatured. The
Administrative Agent shall notify the Guarantor promptly after receipt of notice
of any such set-off and the application made by the Buyers, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of the Buyers under this paragraph are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) which the Buyers may have.
4.    Subrogation. Notwithstanding any payment or payments made by the Guarantor
hereunder or any set-off or application of funds of the Guarantor by the Buyers,
the Guarantor shall not be entitled to be subrogated to any of the rights of the
Administrative Agent or Buyers against the Seller Parties or any other guarantor
or any collateral security or guarantee or right of offset held by the
Administrative Agent or Buyers for the payment of the Obligations, nor shall the
Guarantor seek or be entitled to seek any contribution or reimbursement from the
Seller Parties or any other guarantor in respect of payments made by the
Guarantor hereunder, until all amounts owing to the Administrative Agent or
Buyers by the Seller Parties on account of the Obligations are paid in full and
the Repurchase Agreement is terminated. If any amount shall be paid to the
Guarantor on account of such subrogation rights at any time when all of the
Obligations shall not have been paid in full, such amounts shall be held by the
Guarantor in trust for the Administrative Agent, segregated from other funds of
the Guarantor, and shall, forthwith upon receipt by the Guarantor, be turned
over to the Administrative Agent in the exact form received by the Guarantor
(duly indorsed by the Guarantor to the Administrative Agent, if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
the Administrative Agent may determine.
5.    Amendments, etc. with Respect to the Obligations. Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against the Guarantor, and without notice to or further assent by the Guarantor,
any demand for payment of any of the Obligations made by the Administrative
Agent may be rescinded by the Administrative Agent, and any of the Obligations
continued, and the Obligations, or the liability of any other party upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or Buyers, and the
Repurchase Agreement, and the other Program Agreements and any other document in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Administrative Agent for the payment of the Obligations may be sold,
exchanged, waived, surrendered or released. The Administrative Agent shall have
no obligation to protect, secure, perfect or insure any Lien at any time held by
it as security for the Obligations or for this Guaranty or any property subject
thereto. When making any demand hereunder against the Guarantor, the
Administrative Agent may, but shall be under no obligation to, make a similar
demand on the Seller Parties or any other guarantor, and any failure by the


- 3 -
LEGAL02/36936773v5

--------------------------------------------------------------------------------




Administrative Agent to make any such demand or to collect any payments from the
Seller Parties or any such other guarantor or any release of the Seller Parties
or such other guarantor shall not relieve the Guarantor of its obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of the Administrative Agent or Buyers
against the Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.
6.    Guaranty Absolute and Unconditional.
(a)    Guarantor waives any and all notice of the creation, renewal, extension
or accrual of any of the Obligations and notice of or proof of reliance by the
Administrative Agent upon this Guaranty or acceptance of this Guaranty; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived in reliance upon
this Guaranty; and all dealings between the Seller Parties or the Guarantor, on
the one hand, and the Administrative Agent on behalf of Buyers, on the other,
shall likewise be conclusively presumed to have been had or consummated in
reliance upon this Guaranty. Guarantor waives diligence, presentment, protest,
demand for payment and notice of default or nonpayment to or upon the Seller
Parties or the Guarantor with respect to the Obligations. This Guaranty shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (i) the validity or enforceability of the Repurchase
Agreement, the other Program Agreements, any of the Obligations or any
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent, (ii)
any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the Seller
Parties against the Administrative Agent or Buyers, or (iii) any other
circumstance whatsoever (with or without notice to or knowledge of the Seller
Parties or the Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Seller Parties for the
Obligations, or of the Guarantor under this Guaranty, in bankruptcy or in any
other instance. When pursuing its rights and remedies hereunder against the
Guarantor, the Administrative Agent may, but shall be under no obligation, to
pursue such rights and remedies that they may have against the Seller Parties or
any other Person or against any collateral security or guarantee for the
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent to pursue such other rights or remedies or to collect any
payments from the Seller Parties or any such other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of the Seller Parties or any such other Person or any such
collateral security, guarantee or right of offset, shall not relieve the
Guarantor of any liability hereunder, and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of the
Administrative Agent on behalf of Buyers against the Guarantor. This Guaranty
shall remain in full force and effect and be binding in accordance with and to
the extent of its terms upon the Guarantor and their successors and assigns
thereof, and shall inure to the benefit of the Administrative Agent, the Buyers
and their respective successors, indorsees, transferees and assigns, until all
the Obligations and the obligations of the Guarantor under this Guaranty shall
have been satisfied by payment in full, notwithstanding that from time to time
during the term of the Repurchase Agreement the Seller Parties may be free from
any Obligations.


- 4 -
LEGAL02/36936773v5

--------------------------------------------------------------------------------




(b)    Without limiting the generality of the foregoing, Guarantor hereby
agrees, acknowledges, and represents and warrants to the Administrative Agent
and Buyers as follows:
(i)    Guarantor hereby waives any defense arising by reason of, and any and all
right to assert against the Administrative Agent and Buyers any claim or defense
based upon, an election of remedies by the Administrative Agent and Buyers which
in any manner impairs, affects, reduces, releases, destroys and/or extinguishes
Guarantor’s subrogation rights, rights to proceed against the Seller Parties or
any other guarantor for reimbursement or contribution, and/or any other rights
of the Guarantor to proceed against the Seller Parties, against any other
guarantor, or against any other person or security.
(ii)    Guarantor is presently informed of the financial condition of the Seller
Parties and of all other circumstances which diligent inquiry would reveal and
which bear upon the risk of nonpayment of the Obligations. The Guarantor hereby
covenants that it will make its own investigation and will continue to keep
itself informed of the Seller Parties’ financial condition, the status of other
guarantors, if any, of all other circumstances which bear upon the risk of
nonpayment and that it will continue to rely upon sources other than the
Administrative Agent for such information and will not rely upon the
Administrative Agent for any such information. Absent a written request for such
information by the Guarantor to the Administrative Agent, Guarantor hereby
waives its right, if any, to require the Administrative Agent to disclose to
Guarantor any information which the Administrative Agent may now or hereafter
acquire concerning such condition or circumstances including, but not limited
to, the release of or revocation by any other guarantor.
(iii)    Guarantor has independently reviewed the Repurchase Agreement and
related agreements and has made an independent determination as to the validity
and enforceability thereof, and in executing and delivering this Guaranty to the
Administrative Agent, Guarantor is not in any manner relying upon the validity,
and/or enforceability, and/or attachment, and/or perfection of any Liens or
security interests of any kind or nature granted by the Seller Parties or any
other guarantor to the Administrative Agent, now or at any time and from time to
time in the future.
7.    Reinstatement. This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Seller Parties or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, the Seller Parties or any substantial part of its property,
or otherwise, all as though such payments had not been made.
8.    Payments. Guarantor hereby agrees that the Obligations will be paid to the
Administrative Agent without set-off or counterclaim in U.S. Dollars.


- 5 -
LEGAL02/36936773v5

--------------------------------------------------------------------------------




9.    Representations and Warranties. Guarantor makes and represents to
Administrative Agent and Buyers as of the date hereof and as of each Purchase
Date for any Transaction under the Repurchase Agreement the following
representations and warranties:
(a)    The Guarantor (i) is a duly organized and validly existing corporation in
good standing under the laws of the State of Maryland, (ii) has the corporate
power and authority to own its property and assets and to transact the business
in which it is engaged and presently proposes to engage and (iii) is duly
qualified and is authorized to do business and is in good standing in each
jurisdiction where the ownership, leasing or operation of its property or the
conduct of its business requires such qualifications, unless such failure is not
reasonably likely (either individually or in the aggregate) to cause a Material
Adverse Effect.
(b)    The execution, delivery and performance of this Guaranty (i) have been
duly authorized by all necessary limited liability company action on the part of
Guarantor, (ii) will not violate any provision of applicable law, statue, rule
or regulation or any order, writ, injunction or decree of any court or
Governmental Authority applicable to Guarantor, (iii) will not violate any
provision of the organizational documents of Guarantor, (iv) will not violate or
result in a default under any provision of any indenture, material agreement,
bond, note or other similar material instrument to which Guarantor is a party or
by which Guarantor or any of its properties or assets are bound, and (v) will
not result in the creation or imposition of any lien, charge or encumbrance of
any nature whatsoever upon any properties or assets of Guarantor.
(c)    This Guaranty when executed will constitute the legal, valid and binding
obligation of Guarantor, enforceable in accordance with its terms, subject (i)
as to the enforcement of remedies, to applicable bankruptcy, insolvency and
similar laws affecting creditors' rights generally and (ii) to general
principles of equity.
(d)    Guarantor will realize a direct economic benefit as a result of the
amounts paid by Administrative Agent to Seller Parties pursuant to the
Repurchase Agreement.
10.    Reserved.
11.    Negative Covenants. Guarantor covenants and agrees with Administrative
Agent that, during the term of the Repurchase Agreement it will make those
covenants and agreements with Administrative Agent as set forth in Sections
6.03, 6.08 and 6.09 of the Credit Agreement. When making those covenants and
agreements set forth in the Credit Agreement with the Administrative Agent under
this Guaranty, the defined terms used therein unless modified hereunder shall
have the meanings set forth in the Credit Agreement and section references and
references to schedules and exhibits shall refer to those sections, schedules
and exhibits in the Credit Agreement. To the extent provisions of the Credit
Agreement are incorporated by reference and such provisions use other defined
terms set forth in the Credit Agreement, such defined terms are hereby
incorporated by reference as well. Notwithstanding that the Credit Agreement may
be terminated, the provisions incorporated by reference into this Guaranty shall
survive and continue to bind the Guarantor hereunder. Notwithstanding the
foregoing, the following defined terms used in Article 6 of the


- 6 -
LEGAL02/36936773v5

--------------------------------------------------------------------------------




Credit Agreement and sections in Article 6 of the Credit Agreement shall have
the following meanings and/or usages and are hereby amended as follows under the
Program Agreements:
•
“Borrower” shall mean “Guarantor”.

•
“Credit Agreement” shall mean that certain Amended and Restated Credit Agreement
dated as of December 19, 2013, among Guarantor, as borrower, the lenders party
thereto and Credit Suisse AG, as administrative agent and collateral agent as
the same may be amended, restated, supplemented or otherwise modified from time
to time. To the extent provisions of the Credit Agreement are incorporated by
reference and such provisions use other defined terms set forth in the Credit
Agreement, such defined terms are hereby incorporated by reference as well;
provided that if any such provisions or defined terms are subsequently amended
or modified, the provisions and defined terms that are incorporated by reference
shall be deemed to be such amended or modified provisions and defined terms.
Notwithstanding that the Credit Agreement may be terminated, the provisions
incorporated by reference into this Guaranty shall survive and continue to bind
the Guarantor hereunder.

•
The reference to the term “Closing Date” in the definition of Unrestricted
Subsidiary (as used in Article 6) shall mean the “Closing Date” as defined in
the Credit Agreement.

•
The use of the terms “Default” and “Event of Default” in Section 6.03 of the
Credit Agreement as incorporated herein by reference shall mean a Default or
Event of Default under the Credit Agreement and a Default or Event of Default
solely related to Section 15(o) of the Repurchase Agreement.

•
All references to restrictions on dividends imposed on any Person other than the
Guarantor shall be deemed deleted.

12.    Credit Agreement. Guarantor shall promptly provide to Administrative
Agent all amendments, waivers, modifications and supplements to the Credit
Agreement.
13.    Event of Default. If an Event of Default under the Repurchase Agreement
shall have occurred and be continuing, the Guarantor agrees that, as between the
Guarantor and Administrative Agent, the Obligations may be declared to be due
for purposes of this Guaranty notwithstanding any stay, injunction or other
prohibition which may prevent, delay or vitiate any such declaration as against
a Seller Party and that, in the event of any such declaration (or attempted
declaration), such Obligations shall forthwith become due by the Guarantor for
purposes of this Guaranty.
14.    Severability. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such


- 7 -
LEGAL02/36936773v5

--------------------------------------------------------------------------------




prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
15.    Headings. The paragraph headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
16.    No Waiver; Cumulative Remedies. The Administrative Agent shall not by any
act (except by a written instrument pursuant to paragraph 17 hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof. No failure to exercise, nor
any delay in exercising, on the part of the Administrative Agent, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent of any right or remedy hereunder
on any one occasion shall not be construed as a bar to any right or remedy which
the Administrative Agent would otherwise have on any future occasion. The rights
and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights or remedies provided by law.
17.    Waivers and Amendments; Successors and Assigns; Governing Law. None of
the terms or provisions of this Guaranty may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by the Guarantor and
the Administrative Agent on behalf of Buyers, provided that any provision of
this Guaranty may be waived by the Administrative Agent on behalf of Buyers in a
letter or agreement executed by the Administrative Agent or by facsimile or
electronic transmission from the Administrative Agent. This Guaranty shall be
binding upon the successors and assigns of the Guarantor and shall inure to the
benefit of the Administrative Agent on behalf of Buyers and its respective
successors and assigns. Administrative Agent has the sole, exclusive and
non-delegable right and power to enforce this Agreement and any other Program
Agreement against the Guarantor, as agent for the other Buyers notwithstanding
any term, conditions or provision of this Guaranty or any other Program
Agreement to the contrary.
18.    Notices. Any and all notices, statements, demands or other communications
hereunder may be given by a party to the other by mail, email, facsimile,
messenger or otherwise to the address specified below, or so sent to such party
at any other place specified in a notice of change of address hereafter received
by the other. All notices, demands and requests hereunder may be made orally, to
be confirmed promptly in writing, or by other communication as specified in the
preceding sentence. In all cases, to the extent that the related individual set
forth in the respective “Attention” line is no longer employed by the respective
Person, such notice may be given to the attention of a Responsible Officer of
the respective Person or to the attention of such individual or individuals as
subsequently notified in writing by a Responsible Officer of the respective
Person.


- 8 -
LEGAL02/36936773v5

--------------------------------------------------------------------------------




If to Guarantor:

Walter Investment Management Corp.
3000 Bayport Drive, Suite 1100
Tampa, Florida 33607
Attention: Stuart D. Boyd, Senior Vice President Administration and Deputy
General Counsel
Phone Number: 813-421-7605
Fax Number: 813-281-5635
E‑mail: sboyd@walterinvestment.com


If to Administrative Agent:
Credit Suisse First Boston Mortgage Capital LLC
c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue, 4th Floor
Attention: Margaret Dellafera
New York, New York 10010
Phone Number: 212‑325‑6471
Fax Number: 212‑743‑4810
E‑mail: margaret.dellafera@credit-suisse.com
with a copy to:

Credit Suisse First Boston Mortgage Capital LLC
c/o Credit Suisse Securities (USA) LLC
One Madison Avenue, 9th Floor
New York, NY 10010
Attention: Legal Department—RMBS Warehouse Lending
Fax Number: (212) 322‑2376
19.    Jurisdiction.
(a)    THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
(b)    GUARANTOR HEREBY WAIVES TRIAL BY JURY. GUARANTOR HEREBY IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR
IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
ARISING OUT OF OR RELATING TO THE PROGRAM AGREEMENTS IN ANY ACTION OR
PROCEEDING. GUARANTOR HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY HAVE
TO, EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW
YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF


- 9 -
LEGAL02/36936773v5

--------------------------------------------------------------------------------




NEW YORK, WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM
AGREEMENTS.
20.    Integration. This Guaranty represents the agreement of the Guarantor with
respect to the subject matter hereof and there are no promises or
representations by the Seller Parties or Guarantor relative to the subject
matter hereof not reflected herein.
21.    Acknowledgments. Guarantor hereby acknowledges that:
(a)    Guarantor has been advised by counsel in the negotiation, execution and
delivery of this Guaranty and the other Program Agreements;
(b)    the Administrative Agent does not have any fiduciary relationship to the
Guarantor, and the relationship between the Administrative Agent and the
Guarantor is solely that of surety and creditor; and
(c)    no joint venture exists between the Administrative Agent, Buyers and the
Guarantor or among the Administrative Agent, Buyers, the Seller Parties and the
Guarantor.
22.    Intent. This Guaranty is intended to constitute a security agreement or
other arrangement or other credit enhancement related to the Repurchase
Agreement and Transactions thereunder as defined under Sections 101(47)(A)(v)
and 741(7)(A)(xi) of the Bankruptcy Code.
23.    Amendment and Restatement. The parties desire to enter into this Guaranty
in order to amend and restate the Existing Guaranty in its entirety. The
amendment and restatement of the Existing Guaranty shall become effective on the
date hereof, and the Guarantor shall hereafter be bound by the terms and
conditions of this Guaranty and the other Program Agreements. This Guaranty
amends and restates the terms and conditions of the Existing Guaranty, and is
not a novation of any of the agreements or obligations incurred pursuant to the
terms of the Existing Guaranty. Accordingly, all of the agreements and
obligations incurred pursuant to the terms of the Existing Guaranty are hereby
ratified and affirmed by the parties hereto and remain in full force and effect.
All references to the Existing Guaranty in any Program Agreement or other
document or instrument delivered in connection therewith shall be deemed to
refer to this Guaranty and the provisions hereof. This Guaranty may be amended
from time to time only by written agreement of the Guarantor and the
Administrative Agent.
[Signature pages follow]




- 10 -
LEGAL02/36936773v5

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered as of the date first above written.
Walter Investment Management Corp., as Guarantor
By: /s/ Cheryl Collins                
Name: Cheryl Collins
Title: Senior Vice President and Treasurer


Signature Page to the Amended and Restated Guaranty